Moyer, C.J.
This appeal requires us to determine who is responsible for payment of medical bills incurred by a *104youth in the custody of the Ohio Department of Youth Services. For the reasons set forth below, we hold that under R.C. 5139.01(A)(3), the department is responsible for the medical bills of a youth in its custody.
R.C. 5139.01(A)(3)1 defines “legal custody” as follows:
“ ‘Legal custody,’ insofar as it pertains to the status which is created when a child is permanently committed to the department of youth services, means a legal status wherein the department has the following rights and responsibilities: the right to have physical possession of the child; the right and duty to train, protect, and control him; the responsibility to provide him with food, clothing, shelter, education, and medical care; and the right to determine where and with whom he shall live * * *; provided, that these rights and responsibilities are exercised subject to the powers, rights, duties, and responsibilities of the guardian of the person of the child, and subject to any residual parental rights and responsibilities.” (Emphasis added.)
Appellant department argues that while this statute places responsibility for medical care with the department, such responsibility is subject to residual parental responsibilities. Specifically, the department cites R.C. 2151.011(B)(11) which defines “[residual parental rights, privileges, and responsibilities” as “those rights, privileges, and responsibilities remaining with the natural parent after the transfer of legal custody of the child, including but not necessarily limited to the privilege of reasonable visitation, consent to adoption, the privilege to determine the child’s religious affiliation, and the responsibility for support.”
Under the Revised Code, a youth such as Michael may be committed to the department. The department then has certain powers or authority over the youth. See, e.g., R.C. 5139.05, 5139.06, 5139.07, 5139.24, 5139.30, 5139.32 and 5139.39. With such powers and authority come certain duties. See, e.g., R.C. 5139.01(A)(3) and 5139.04. Appellant’s construction of R.C. 5139.01(A)(3) would give the department all the rights associated with legal custody without any of the accompanying responsibilities. The exception to R.C. 5139.04(A)(3), residual parental responsibilities, would subsume the rule — responsibility of the department for the medical care of those youths who are committed to it. Therefore, we hold that under R.C. 5139.01(A)(3), responsibility for payment of medical bills incurred by a youth in the custody of the department is held by the department.
The court of appeals also found the department liable under an implied-contract theory. We agree. “An implied agreement is where the terms of the contract are not expressed between the contracting parties, but the obligations of natural justice, by reason of some legal liability, impose the payment of money or the performance of some duty, and raise a promise to that effect.” Linn v. Ross & Co. (1841), 10 Ohio 412, 414. In this case, the record clearly demonstrates that Michael was in the legal custody of the department and that Wymer, the foster home administrator, acting as an agent for the department, gave his verbal consent to medical care for *105Michael. Appellee hospital association then had every right to expect payment from the department since the department is expressly given the legal responsibility for authorizing and providing medical services for Michael and did, in fact, do so.
Appellee hospital association also avers that the Court of Claims erred in failing to address its complaint against Howard and failing to grant its motion for default judgment against Howard. Because we find the Department of Youth Services responsible under R.C. 5139.01(A)(3) for payment of medical bills incurred by a youth in its custody, we need not reach these issues. Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Sweeney, Douglas and H. Brown, JJ., concur.
Locher, Holmes and Wright, JJ., dissent.

 Although the parties argue that R.C. 5139.01(A)(4) is the controlling statute, R.C. 5139.01(A)(3), which contains similar language., was effective at the time of Michael’s injuries.